Citation Nr: 0602739	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  98-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.30 for treatment of a service-connected left foot 
disability.

4.  Entitlement to an initial rating in excess of 20 percent 
for hammer toe deformity, second through fifth toes, right 
foot, with hallux valgus, calcaneal spurs, and plantar 
calluses.

5.  Entitlement to an initial rating in excess of 20 percent 
for hammer toe deformity, second through fifth toes, left 
foot, with hallux valgus, calcaneal spurs, and plantar 
calluses.  

6.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from October 1958 to 
August 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from various rating decisions.  The Board denied all of the 
veteran's claims in January 2000.  In July 2003, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
the Board's January 2000 decision and remanded the case for 
further development.  

The Board last remanded this case in April 2004.  At that 
time, claims for service connection for nicotine dependence 
and for a respiratory disability due to cigarette smoking 
were on appeal.  However, by a June 2005 rating decision, the 
RO granted service connection for nicotine dependence and 
bronchitis (claimed as a respiratory disorder).  Having been 
fully satisfied, these claims for service connection are 
obviously no longer on appeal.

Since the April 2004 remand, the veteran has also perfected a 
claim for a temporary total evaluation under 38 C.F.R. § 4.30 
for treatment of a service-connected condition (arising from 
a July 2004 rating decision).  This issue is discussed in the 
decision below. 

The claims for initial ratings in excess of 20 percent for 
the veteran's hammer toe deformities of the feet (as well as 
a claim for an initial rating in excess of 10 percent for a 
sinus disability) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  No competent medical evidence links the veteran's 
bilateral hearing loss to service.

2.  No competent medical evidence links the veteran's 
bilateral tinnitus to service.

3.  No evidence reflects that, between March 2004 and 
November 2004, the veteran's left leg was immobilized by a 
cast.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for a temporary total rating under 38 C.F.R. 
§ 4.30 for treatment of a service-connected left foot 
disability have not been met.  38 C.F.R. §§ 4.30, 4.45 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Sensorineural hearing loss and 
tinnitus may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has asserted (such as in written statements dated 
in August 1997, January 1998, October 1998, and January 2000, 
as well as at a March 1998 RO hearing) that he was exposed to 
loud noise from airplane engines while working as an aircraft 
mechanic during active duty.  With his January 2000 written 
statement he attached several pages of information concerning 
the airplanes on which he apparently worked, including data 
about the types of engines they utilized.  He wrote that he 
was required to climb inside airplane wings to adjust running 
engines, both on the ground and in flight.  He testified that 
hearing protection was not issued until towards the end of 
his active service, and that he first started to notice 
hearing loss and tinnitus in the late 1960s.  

Service medical records do not reveal any complaints of or 
diagnosis of tinnitus.
Tests conducted in July 1958, January 1960, July 1960, May 
1961, and July 1962, all revealed normal hearing.  

VA examinations conducted in April 1998 and December 2004 
both confirm that the veteran has bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 (and the December 2004 report 
suggests that the veteran has current tinnitus).  No medical 
professional, however, has clearly linked either disability 
to active duty.  For example, in the April 1998 report, the 
VA examiner stated that the veteran's high frequency 
thresholds fell outside of age-related norms, suggesting that 
noise exposure may be a contributing factor to the hearing 
loss.  This examiner's statement is not sufficient as a nexus 
opinion.  First, he stated that noise exposure "may" be a 
contributing factor.  Such statement is insufficient to 
provide the degree of certainty required for the medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion which stated that the veteran's 
death "could" have been precipitated by his time in a 
prisoner of war camp was too speculative to provide the 
degree of certainty required for medical nexus evidence).  
Second, the examiner did not state that the exposure to noise 
occurred while the veteran was in service.  

In a February 2005 addendum to his December 2004 examination 
report, another VA examiner indicated that he had reviewed 
the claims folder and noted that the service medical records 
were negative for any indication of hearing loss.  He 
specifically opined that the veteran's present hearing loss 
and tinnitus were not related to acoustic trauma incurred 
during military service.   No medical evidence has been 
submitted which contradicts this conclusion.  

Although he contends that his bilateral hearing loss and 
tinnitus result from exposure to noise during active duty, 
the veteran (as a layman) has no competence to opine about a 
condition's etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the veteran submitted (in February 1998) a 
newspaper article concerning a VA study about tinnitus, 
generic literature that does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case generally does not have probative value in deciding 
issues on appeal.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996). 

Because the preponderance of the evidence is against finding 
that the veteran's bilateral hearing loss or bilateral 
tinnitus is related to service, the claims for service 
connection for these disabilities must be denied.  38 
U.S.C.A. § 5107.  



II.  Temporary total rating under 38 C.F.R. § 4.30 

The veteran is service connected for (in part) a left hammer 
toe deformity with hallux valgus, calcaneal spurs, and 
plantar calluses.  He has claimed (such as in a March 2004 
letter) that this condition required that he use a fixed 
ankle walker on his left leg from March 2004 through November 
2004.  VA outpatient treatment records confirm that he was 
directed to use a fixed ankle walker on his left leg 
beginning on March 8, 2004.  At a VA examination on November 
24, 2004, he reported that he had recently stopped using the 
walker.  

A temporary total rating will be assigned for hospital or 
outpatient treatment of a service-connected disability 
resulting (in pertinent part) in immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a)(3).  VA considers the ankle a major joint (at least 
when rating arthritis).  See 38 C.F.R. § 4.45(f).  A 
temporary total rating is also possible, generally speaking, 
for convalescence following surgery but that has not been 
alleged or documented in this case.
  
There is no evidence that the veteran's left foot disability 
required an actual cast, but rather a fixed ankle walker.  He 
has confirmed (such as in a July 2004 letter) that while he 
was instructed to wear the walker during waking hours, he was 
able to remove it at any time (including to shower or sleep).  
The Board acknowledges that the walker likely inconvenienced 
the veteran (particularly because he apparently lived on the 
second floor of a non-elevator building, had to also use a 
cane, and had difficulty working a part-time job that 
involved standing).  Yet 38 C.F.R. § 4.30(a)(3) specifically 
references immobilization by "cast" rather than, e.g., 
"support," "wrap," "brace," "stabilizer," "splint," 
"fixed walker," or other such assistive device.  A "cast" 
is a rigid dressing molded to the body while pliable (and 
hardening as it dries) to give firm support, while a 
"walker" is an enclosing framework made of lightweight 
metal tubing for patients who need more support for walking 
than that given by a cane or a crutch. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 275, 1839,  (28th ed. 1994).  Thus, 38 
C.F.R. § 4.30 considers immobilization by "cast" as 
requisite and significant (indeed rivaling the magnitude of 
post-surgical convalescence), therefore meriting a total 
rating, at least temporarily.

Therefore, because the regulation requires that the veteran 
be immobilized by a cast due to a service-connected 
disability, and the record does not reflect that his left leg 
was actually placed in a cast between March 2004 and November 
2004, a temporary total rating under 38 C.F.R. § 4.30 is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

III.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Proper notice under the law must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The RO provided the 
veteran notice in letters sent in July 2004 and August 2004, 
which advised him of the four elements required by Pelegrini 
II.  

Notice concerning the claim for a temporary total rating 
(sent in July 2004) was sent before the initial adjudication 
of this claim later that same month. Although notice was 
provided after the initial adjudication of the veteran's 
claims for service connection, he was not prejudiced thereby 
because this was harmless error.  The RO sent the veteran 
notice in August 2004 and readjudicated his claims in a June 
2005 supplemental statement of the case.  VA has also 
provided him every opportunity to submit evidence, argue for 
his claims, and respond to VA notices.  

Numerous service, VA, and private medical records are in the 
file, as is the transcript of a March 1998 local hearing.  
The veteran underwent VA examinations in April 1998 and 
December 2004 (and the reports of these examinations have 
been obtained and reviewed).  He has not indicated that there 
are any outstanding records pertaining to his claim (indeed, 
in a July 2005 written statement, the veteran indicated that 
he had no additional relevant medical evidence to submit).  

In a July 2005 letter, the veteran indicated that he had been 
receiving disability benefits from the SSA.  At no point, 
however, has he suggested that he received SSA benefits based 
on his bilateral hearing loss or tinnitus, or that the 
records in any way indicated that he wore a cast on his left 
leg between March 2004 and November 2004.  VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran and a remand for SSA records would only serve to 
delay final adjudication of these claims. 

The veteran asked for a videoconference hearing on a June 
2005 VA Form 9 (concerning his claim for a temporary total 
rating), but he withdrew this request in a September 2005 
letter.  VA has satisfied its applicable duties to notify and 
assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.   

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

A temporary total evaluation under 38 C.F.R. § 4.30 for 
treatment of a service-connected left foot disability is 
denied.



REMAND

Hammertoe disabilities

When this case was last remanded by the Board in April 2004, 
the veteran's bilateral hammertoe disabilities were assigned 
a 10 percent rating for each foot, effective from the date of 
service connection (July 14, 1997).  By a June 2005 rating 
decision, the RO increased both ratings to 20 percent, again 
effective from July 14, 1997.  Of course, where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating (but less than the maximum available benefit) 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The most recent VA foot examination was conducted in November 
2004.  However, in a December 2005 letter, the veteran's 
attorney stated the veteran's contention that his hammertoe 
disabilities had worsened since this examination and asked 
for "updated examinations."  A new examination should be 
scheduled and updated treatment records should be sought 
beforehand.      

In a July 2005 letter, the veteran indicated that he had been 
receiving disability benefits from the SSA.  The records 
associated with the award of these benefits may be relevant 
to these claims for higher ratings, so they should also be 
sought on remand.  

Sinusitis disability 

By a June 2005 rating decision the RO (in pertinent part) 
granted service connection for chronic sinusitis and assigned 
an initial 10 percent rating for this disability.  In a 
December 2005 letter, the veteran's attorney indicated 
disagreement with this initial rating, and therefore a 
statement of the case must be issued on this claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the Board remands for the following:

1.  Request, from the SSA, the 
administrative decision(s), examination 
report(s), and other underlying medical 
records relied upon in determining 
whether the veteran was entitled to SSA 
benefits, as well as any records of 
subsequent reassessment.  Once obtained, 
permanently associate all documents with 
the claims folder.

2.  Furnish the veteran with the 
appropriate release-of- information forms 
and obtain copies of all VA and private 
medical records, pertaining to treatment 
of any hammertoe disabilities since May 
2005 (the last time VA medical records 
were associated with the claims file), 
which have not been previously submitted.  

3.  Schedule a VA examination of the 
veteran.  All necessary tests and studies 
should be conducted to assess the current 
status of the bilateral hammertoe 
disabilities.  

4.  Thereafter, readjudicate the claims 
for initial ratings in excess of 20 
percent for the veteran's bilateral 
hammertoe disabilities.  If the claims 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case that summarizes the 
evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.  

5.  Provide the veteran and his 
representative with a statement of the 
case on the issue of entitlement to an 
initial rating in excess of 10 percent 
for sinusitis.  If, and only if, an 
adequate substantive appeal is timely 
submitted, return this claim to the Board 
for appellate consideration (after all 
applicable duties to notify and assist 
have been fulfilled). 

The Board intimates no opinion as to the ultimate outcome of 
these remanded matters, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


